IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

LAWRENCE M. SMITH, and UNITED §
STATES OF AMERICA, ex rel §
§
Plaintiffs, §
§

Vv. § Civil Action No. 3:12-CV-4377-M
§
DEION L. SANDERS, Individually, ET AL., §
§
Defendants. §

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing the Findings, Conclusions, and Recommendation of the United States
Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the
Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

Defendant Uplift Fort Worth CDC’s defenses are hereby stricken, and the Court finds it
to be in default.

SO ORDERED this Aq day of August, 2019.

 
